Citation Nr: 9915289	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-10 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Chapter 30 educational benefits in an amount calculated as 
$107.62.  


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from July 1987 to 
July 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an unfavorable determination by the Committee 
on Waivers (Committee) at the St. Louis Regional Office (RO) 
of the Department of Veterans Affairs (VA).  She now resides 
in Denver, and has twice failed to report for hearings 
scheduled at her request at that RO relative to this appeal; 
most recently, in January 1999, she failed to appear at the 
scheduled place and time for a hearing scheduled at the 
Denver RO.  No prior postponement was requested or granted; 
thus, the case is processed as though the hearing request was 
withdrawn.  38 U.S.C.A. § 20.704(d) (1998).   


REMAND

The appellant has been awarded Chapter 30 educational 
benefits for all reported periods of enrollment in an 
undergraduate college degree program of education, beginning 
in January 1992.  Her entitlement to those benefits was 
exhausted at the end of the school term extending from 
August 21 to December 16, 1995.  During that school term, she 
reduced her enrollment from 12 to 9 semester hours, effective 
November 16, 1995.  Since notification of this reduced 
enrollment was not received by VA until January 1996, the 
appellant continued to be paid at the full-time rate for the 
entire school term, thereby resulting in the overpayment to 
her of benefits in an amount calculated as $107.62.  

The appellant does not dispute the facts as set forth above, 
nor has she challenged the assessment of the overpayment at 
issue in this appeal against her.  However, she has requested 
that the recovery of this debt be waived by VA.  The 
Committee found no evidence of fraud, misrepresentation or 
bad faith by the appellant in connection with the overpayment 
to her of educational benefits; her waiver request was 
nevertheless denied on grounds that recovery of the debt 
would not be against equity and good conscience.  See 
38 C.F.R. §§ 1.963 & 1.965 (1998).  

Although the Committee determined that it would not be 
against equity and good conscience to require the appellant 
to repay her indebtedness, the written report of the 
Committee's decision does not reflect specific consideration 
and discussion of all six equitable factors set forth at 
38 C.F.R. § 1.965(a), as required by Ridings v. Brown, 6 Vet. 
App. 544 at 546 (1994).  This legal insufficiency in the 
Committee's decision requires a remand of this appeal.  



Accordingly, this appeal is remanded to the RO for the 
following further action:  

The Committee must review all relevant 
evidence and readjudicate the appellant's 
waiver request.  As previously specified 
above, the written report of this 
determination must reflect a full 
discussion of all six elements of equity 
and good conscience set forth at 
38 C.F.R. § 1.965.  A statement that one 
or more of those elements are not 
applicable to the present case is 
conclusory and insufficient, without a 
full discussion of the reasons and bases 
for that conclusion.  See Ridings, id.  

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims (the U. S. Court of 
Veterans Appeals prior to March 1, 1999) has held that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand order, and it 
imposes on VA a concomitant duty to ensure compliance with 
the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

If the benefits sought are not granted, the appellant should 
be furnished an appropriate supplemental statement of the 
case and provided an opportunity to respond.  In accordance 
with proper appellate procedures, the case should then be 
returned to the Board for further appellate consideration.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


